Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 1 of 40. PageID #: 11




                EXHIBIT A
                   Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 2 of 40. PageID #: 12




                                                                                                                        SOP / ALL
                                                                                                     Transmittal Number: 20782648
Notice of Service of Process                                                                            Date Processed: 12/04/2019

Primary Contact:           Vicki Ann Swanson
                           Medtronic
                           710 Medtronic Pkwy
                           Minneapolis, MN 55432-5603

Electronic copy provided to:                   Jackie Hiltner

Entity:                                       Medtronic, Inc.
                                              Entity ID Number 3810357
Entity Served:                                Medtronic, Inc.
Title of Action:                              Brenda Parrish, as Administratrix of the Estate of Kyle J. Parrish vs. Medtronic
                                              USA, Inc.
Matter Name/ID:                               Brenda Parrish, as Administratrix of the Estate of Kyle J. Parrish vs. Medtronic
                                              USA, Inc. (9821424)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Wrongful Death
Court/Agency:                                 Cuyahoga County Court of Common Pleas, OH
Case/Reference No:                            CV19925816
Jurisdiction Served:                          Ohio
Date Served on CSC:                           12/02/2019
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Federal Express
Sender Information:                           Matthew A. Mooney
                                              330-253-5454

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
SUMMONS IN A Case: 1:19-cv-02995-JG
             CIVILACTION            Doc #: 1-1PLEAS,
                           COURT OF COMMON      Filed: CUYAHOGA
                                                        12/30/19 3 COUNTY
                                                                   of 40. PageID #: 13
                                                                            JUSTICE CENTER
                                                                                             CLEVELAND, OHIO 44113
                 CASE NO.                                 SUMMONS NO.
                CV19925816                D2 FX             40449850                                         Rule 4(B) Ohio

                                                                                                            Rules of Civil
                                                                                                            Procedure
              BRENDA PARRISH, INDIVIDUALLY ETC.                  PLAINTIFF
                                     vs                                                                    SUMMONS
                     MEDTRONIC USA, INC. ET AL                   DEFENDANT



           MEDTRONIC, INC.                                                         You have been named defendant in a sums
           CO CORPORATION SERVICE COMPANY, S/A                                   complaint (copy attached hereto) filed in Cuyahoga
           50 W. BROAD ST, SUITE 1330                                            County Court of Common Pleas, Cuyahoga County
           COLUMBUS OH 43215                                                    Justice Center, Cleveland, Ohio 44113, by the
                                                                                plaintiff named herein.

                                                                                  You are hereby summoned and required to
                                                                                answer the complaint within 28 days after service
                     Said answer is required to be served on:                   of this summons upon you, exclusive of the day of
                                                                                 service.

                                   ~                                               Said answer is required to be served on Plaintiff's
           PlantifPs Attorney                                                   Attorney (Address denoted by arrow at left.)

           MATTHEW A. MOONEY                                                       Your answer must also be tled with the court
           80 SOUTH SUMMIT ST                                                    within 3 days after service of said answer on
                                                                                 plaintiff s attorney.
           STE 300
           AKRON, OH 44308-0000                                                    If you fail to do so, judgment by default will be
                                                                                rendered against you for the relief demanded in the
                                                                                complaint.

                    Case has been assigned to Judge:

           JOSEPH D RUSSO
           Do not contact judge. Judge's name is given for
           attorney's reference only.

                                                                            NAILAH K. BYRD
                                                                      Clerk of'the Court of Common Pleas

                DATESENT                                              C~, &9
            Nov 26, 2019                            By.
                                                                  lleputy

              COMPLAINT FILED 11 / 2 6/ 2 019




CMSN 130
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 4 of 40. PageID #: 14




                                            NAILAH K. BYRD
                                   _ UYAHOGA COUNTY CLERK OF COURTS
                                   C
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113



                                              Court of Common Pleas

                                            New Case Electronicall'y Filed:
                                              November 26, 201910:01

                                         By: MATTHEW A. MOONEY 0093332
                                               Confirmation Nbr. 1879189


  BRENDA PARRISH, INDIVIDUALLY ETC.                                        CV 19 925816
          vs.
                                                                  Judge: JOSEPH D. RUSSO
  MEDTRONIC USA, INC. ET AL




                                                    Y'ages Filed: 9




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Confirmation Nbr. 1879189 / CLJSZ
            Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 5 of 40. PageID #: 15




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

      BRENDA PARRISH, INDIVIDUALLY                                CASE NO.
      AND AS ADMINISTRATRIX OF THE
      ESTATE OF KYLE J. PARRISH
      417 Deersville Rd.                                           JUDGE
      Uhrichville OH 44683

               Plaintiff

      vs.
                                                                  COMPLAINT
      MEDTRONIC USA, INC.
      c/o Corporation Service Company,
      Statutory Agent                                              Type: TORT; PRODUCT LIABILITY;
      50 W. Broad St, Suite 1330                                          9NRONGFUL DEATH
      Columbus, OH 43215
                                                                  JURY DEMAND ENDORSED
      and                                                         HEREON

      MEDTRONIC, INC.
      c/o Corporation Service Company,
      Statutory Agent
      50 W. Broad St, Suite 1330
      Columbus, OH 43215

      and

      HEARTWARE INTERNATIONAL INC.
      500 Old Connecticut Path
      Framingham, MA 01701

      and

      JOHN DOE, INC. 1-10
      c/o Medtronic USA, Inc.
      50 W. Broad St, Suite 1330
      Columbus, OH 43215

               Defendants

                      Now comes the Plaintiff, Brenda Parrish, Individually and as Administratrix

     of the Estate of Kyle J. Parrish, by and through undersigned Counsel, and for her

     Complaint states the following:

Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
            Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 6 of 40. PageID #: 16




                                           FIRST CAUSE OF ACTION
                                               (Wrongful Death)

             1.        At all times referenced herein, Plaintiff Brenda Parrish, Individually and as

     Administratrix of the Estate of Kyle J. Parrish, was a resident of the City of Uhrichsville,

     County of Tuscarawas, and the State of Ohio.

             2.        Plaintiff was appointed Administratrix of the Estate of Kyle J. Parrish,

     Deceased, by the Probate Court of Tuscarawas County, Ohio being Case Number 2018

     ES 59626. The Plaintiff brings this action as personal representative for the exclusive

     benefit of the surviving next of kin of the Decedent, Kyle J. Parrish.

             3.        That as a direct and proximate result of the joint, combined, and concurrent

     negligence, recklessness, willful and wanton conduct of the Defendants, their agents,

     servants and employees, the Decedent, Kyle J. Parrish died on November 27, 2017. Kyle

     J. Parrish is survived by Brenda Parrish and other next of kin, all whom are beneficiaries

     of this action.

             4.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     for the loss of services for the time that he was expected to live.

             5.        The beneficiaries of Kyle J. Parrish have sufFered damages for the loss of

     society over his life expectancy, including the loss of companionship, care, assistance,

     attention, advice, counsel, guidance, comfort, society, and consortium.

             6.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     for the mental anguish caused by his death and his pain and suffering.

             7.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     which are otherwise recoverable under O.R.C. 2125.02.




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirWation Nbr. 1879189 / CLJSZ
            Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 7 of 40. PageID #: 17




             8.       That the Estate of Kyle J. Parrish has incurred reasonable funeral and burial

     expenses.

             9.       AII named Defendants are engaged in the manufacture, marketing, sale

     and distribution of ventricular assist medical devices along with related accessories and

     services to consumers and the public, at large through medical services providers,

     heatthcare systems, surgical services providers, and/or other entities involved in the

     commercial market of inedical devices in the State of Ohio.

             10.      AII named Defendants are authorized to do business and are doing

     business in the State of Ohio, including Cuyahoga County.

             11.      AII named Defendants sold, marketed and/or distributed ventricular assist

     medical device(s) and/or batteries(s) and/or ventricular assist medical device power

     system(s) and/or battery recharging systems(s) and/or accompanying

     equipment/accessories/component parts used by Plaintiff Kyle Parrish on or about

     November 27, 2017 (hereinafter referred to as "Products").

             12.      AII named Defendants' aforementioned Products were found to be

     defective, malfunctioned or otherwise failed while in use by Plaintiff Kyle Parrish, such

     devices were subject to Class I recalls to specifically include Class I recall by the FDA

     on May 2, 2018, and were defective, malfunctioned, or otherwise failed in a manner

     contemplated by said Class I recalls.

             13.      Prior to receiving Pre-Market Approval from the FDA, Defendants knew

     that the Products were defective, malfunctioning or otherwise failing in the manner

     contemplated in the Class I recalls described in Paragraph 12, however willfully and

     knowingly withheld knowledge of the defect, malfunction or failure from the FDA in



Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
            Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 8 of 40. PageID #: 18




     direct violation of federal law including but not limited to Section 513(a) of the Federal

     Food, Drug & Cosmetic Act.

             14.      Defendants John Doe Inc. 1-10 are individuals, corporations and/or legal

     entities that sold, marketed and/or distributed defective, malfunctioning or otherwise

     failing Products in the State of Ohio to consumers, including Plaintiff, the identity of such

     Defendants being unknown despite diligent efforts to ascertain their identities.

                                         SECOND CAUSE OF ACTION
                                             (Product Liability)

             15.      Plaintiff realleges and reavers all of the allegations contained in Paragraph

     1-14 as if fully rewritten herein.

             16.      AII named Defendants acting by and through their authorized agents,

     employees and servants, were negligent and/or careless in the design, testing,

     formulation, manufacture, product warning and/or modification of the aforesaid

     Products.

             17.      AII named Defendants failed to exercise reasonable care to prevent the

     Products from creating an unreasonable risk of harm to the Plaintiff while it was being

     used in a manner in which Defendant should have reasonably expected.

             18.      AII named Defendants failed to exercise reasonable care in the design,

     testing, manufacture, construction, marketing, product warning and or modification of

     the Products to assure that it was safe for its intended use. Such negligent design,

     testing, manufacture, modification, marketing, product warning, and distribution of the

     aforesaid Products by these Defendants was unreasonably and inherently dangerous to

     human health and safety which existed at the time the Products left the hands of these
                              ~
     Defendants until it caused injury and harm to Plaintiff.


Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Confir4ation Nbr. 1879189 / CLJSZ
            Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 9 of 40. PageID #: 19




              19.      AII named Defendants maliciously, recklessly and negligently failed to

     exercise ordinary care in the testing, manufacture, formulation, design, modification,

     marketing, product warning and/or distribution of the aforementioned Products.

              20. AII named Defendants maliciously, recklessly and negligently failed to
                                                    ~
     exercise reasonable care in warning consumers, to include the Plaintiff, of the risks,

     dangers and/or defects existing of said Products, as they knew or should have known of

     the defects and inherent dangers of said Products.

              21.      AII named Defendants maliciously, recklessly and negligently failed to

     exercise reasonable care in post marketing warnings as to the risks, dangers and/or

     defects existing in said Products or they knew or should have known the defects and

     inherent dangers of said Products.

              22.      AII named Defendants' aforementioned Products which were tested,

     manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants, their agents, servants and/or employees was defective in testing,

     manufacture, formulation, and/or design that when said Products left the hands and

     control of these Defendants, it deviated materially from the industry performance

     standards, and/or differed from otherwise identical units manufactured to the same

     design formula and/or specifications.

              23.      AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants was

     defective in design and/or formulation in that, when it left the hands and control of these

     Defendants, the foreseeable risk of harm i.e., malfunctioning and/or catastrophic

     explosion of these Defendants' aforementioned Products associated with the design

     and/or formulation, exceeded its benefits.

Electronically Filed 1 1/26/201 9 1 0:01 // CV 19 925816 /, ConfirAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 10 of 40. PageID #: 20



              24.     AII named Defendants' aforementioned Products which were tested,

    manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants was defective in design and/or formulation in that, when said Products left

     the hands and control of these Defendants, said Products were more dangerous than

     an ordinary and reasonably prudent consumer would expect when used in its

     reasonably foreseeable manner.

              25.     AII named Defendants' aforementioned Products which were tested,

     manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants were defective due to inadequate warning and/or instruction, that when said

     Products left the hands and control of these Defendants, these Defendants knew or

     should have known that the Products were such to create an unreasonable risk of harm

     to consumers, and these Defendants failed to exercise reasonable care to warn of said

     risks.

              26.     AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants were

     defective due to inadequate post market warnings and/or instructions in that, when said

     Products left the hands and control of these Defendants, these Defendants knew or

     should have known of the risks involved with the use of said Products and failed to

     exercise reasonable care to provide adequate warning(s).

              27.     AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants were

     defective in that, when said Products left the hands and control of these Defendants,

     said Products did not conform to representations of these Defendants that said



Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirMation Nbr. 1879189 / CLJSZ
               Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 11 of 40. PageID #: 21
Y




         Products were safe for use by or on consumers, which the Plaintiff relied upon while
                                                                          ~
         using these Defendants' Products, which resulted in injury, harm, and damage.

                 28.      Prior to receiving Pre-Market Approval from the FDA, all named

         Defendants knew that the Products were defective, malfunctioning or otherwise failing in

         the manner contemplated in the Class I recalls described in Paragraph 12, however

         willfully and knowingly withheld knowledge of the defect, malfunction or failure from the

         FDA in direct violation of federal law including but not limited to Section 513(a) of the

         Federal Food, Drug & Cosmetic Act.

                 29.      As a direct and proximate result of the tortious conduct of all Defendants,

         their agents, servants and/or employees violated ORC §2307.72 through §2307.80.

                 30.      As a direct and proximate result of the defective condition of these

         Defendants' Products which were manufactured, designed, tested, modified, marketed

         and/or distributed by these Defendants, and the tortious conduct of these Defendants,

         Plaintiff sustained serious personal injuries, emotional distress, psychological injuries,

         distress, economic losses, medical expenses, disability, expense, non-economic

         damages, economic losses, permanent and fatal injuries, conscious pain and suffering,

         along with mental anguish from the time of the negligence until present.

                                               THIRD CAUSE OF ACTION
                                                  (Punitive Damages)

                 31.      Plaintiff realleges and reavers all of the allegations contained in Paragraph

         1- 30 as if fully rewritten herein.

                 32.      The above referenced acts of Defendants, their agents, servants and/or

         employees were willful and malicious, in that these Defendants' conduct was can-ied on

         with a conscious, reckless and/or flagrant disregard for the safety and rights of the


    Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirZation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 12 of 40. PageID #: 22




     Plaintiff. The unconscionable conduct of these Defendants, their agents, servants

     and/or employees thereby warrants assessment of exemplary and punitive damages.

             33. The conduct of these Defendants, their agents, servants and/or

     employees was flagrant, willful, wanton, malicious and reckless; and these Defendants'

     conduct was carried on with the conscious and flagrant disregard of the risk of serious

     injury or damages to the consumer and/or patient; the risk of serious bodily injury, and

     therefore warrants punitive damages.

             WHEREFORE, Plaintiff prays for judgment against the above-named

     Defendants, agents, servants and/or employees jointly and severally, in an amount in

     excess of Twenty five Thousand Dollars ($25,000.00), together with interest, costs,

     expenses, and any other relief that this Court deems proper and that justice requires.

                                                         Respectfully submitted,

                                                         PERANTINIDES & NOLAN CO., L.P.A.


                                                        /s/ Matthew A. Mooney
                                                         PAUL G. PERANTINIDES (0006618)
                                                         MATTHEW A. MOONEY (0093332)
                                                         Attorneys for Plaintiff
                                                         300 Courtyard Square
                                                         80 South Summit Street
                                                         Akron, OH 44308-1736
                                                         (330) 253-5454
                                                         (330) 253-6524 Fax
                                                         Email: paul(~
                                                                     a.perantinides.com
                                                                mmooneyCaD-perantinides.com




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Conflrgation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 13 of 40. PageID #: 23




                                                   JURY DEMAND

             Plaintiff herein hereby demands a trial by jury on all issues contained in Plaintiff's

     Complaint.


                                                         /s/ Matthew A. Mooney
                                                         PAUL G. PERANTINIDES (0006618)
                                                         MATTHEW A. MOONEY (0093332)
                                                         Attorneys for Plaintiff




     PGP/MAM:nd




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirMation Nbr. 1879189 / CLJSZ
        Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 14 of 40. PageID #: 24




        ORIGIN ID:BKLA           (216) 443-7950                          SHIP DATE: 26NOV19
        CCOC                                                             ACTWGT:1.00 LB
                                                                         CAD:1065016551WSXI2900
        1200 ONTARIO

        CLEVELAND, OH 44113                                              BILL SENDER                                               Fm
        UNITED STATES US
       To MEDTRONIC, INC.

           CO CORPORATION SERVICE COMPANY, S/A                                                                        ~
           50 W. BROAD ST, SUITE 1330                                                                                 n
           COLUMBUS OH 43215.                                                                                         ~
        (216,)443-7950                           REF:CV19925816
        INV: 40449850
        P0:                                                      DEPT:

                    III 111111111111 IF I IIIII III liiiHillil I li'lol I III I Illini I III loll Hill III oil III IIIEII
                                                                                                                            m
                                                                                                                            Y"i"
                                                                                                                             I .
              ~              ~     ti~                     ~                                   ■ tr~L`1C~1®
                                                                                                           Express          CD

                                                                                                                            '
                                                                                                                            3
                                                                                                                            CD
                                                                                                                            ~
                                                                                                                             ~
                                                                                                                             ~
                                                                                                                            C-0
                                                          MON - 02 DEC 4:30P                                                CD
                                                                           EXPRESS SAVER                                    =3
        oRo 77$3
        11                2125 2083                                                                                         r-+
                                                                                     DSR
                                                                                  43215
        SX GQQA                                                                     OH-US I'CK




;.      ~

      6 ,
     a~
        630
         . .C~
                   Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 15 of 40. PageID #: 25




                                                                                                                        SOP / ALL
                                                                                                     Transmittal Number: 20782383
Notice of Service of Process                                                                            Date Processed: 12/04/2019

Primary Contact:           Vicki Ann Swanson
                           Medtronic
                           710 Medtronic Pkwy
                           Minneapolis, MN 55432-5603

Electronic copy provided to:                   Jackie Hiltner

Entity:                                       Medtronic USA, Inc.
                                              Entity ID Number 3810351
Entity Served:                                Medtronic USA, Inc.
Title of Action:                              Brenda Parrish, as Administratrix of the Estate of Kyle J. Parrish vs. Medtronic
                                              USA, Inc.
Matter Name/ID:                               Brenda Parrish, as Administratrix of the Estate of Kyle J. Parrish vs. Medtronic
                                              USA, Inc. (9821424)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Wrongful Death
Court/Agency:                                 Cuyahoga County Court of Common Pleas, OH
Case/Reference No:                            CV19925816
Jurisdiction Served:                          Ohio
Date Served on CSC:                           12/02/2019
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Federal Express
Sender Information:                           Matthew A. Mooney
                                              330-253-5454

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
SUMMONS IN A Case: 1:19-cv-02995-JG
             CIVILACTION            Doc #: 1-1PLEAS,
                           COURT OF COMMON     Filed: CUYAHOGA
                                                       12/30/19 16COUNTY
                                                                   of 40. PageID #:CENTEI3
                                                                           JUSTICE  26
                                                                                                  CLEVELAND, OHIO 44113
                   CASE NO.                                SUMMONS NO.
                CV19925816                 D1 FX                 40449849                                          Rule4(B)Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
              BRENDA PARRISH, INDIVIDUALLY ETC.                        PLAINTIFF
                                      vs                                                                         SUMMONS
                      MEDTRONIC USA, INC. ET AL                        DEFENDANT



           MEDTRONIC USA, INC.                                                          You have been named defendant in a sums
           CO CORPORATION SERVICE COMPANY, S/A                                        complaint (copy attached hereto) filed in Cuyahoga
           50 W. BROAD ST, SUITE 1330                                                 County Court of Common Pleas, Cuyahoga County
           COLUMBUS OH 43215                                                          Justice Center, Cleveland, Ohio 44113, by the
                                                                                      plaintiff named herein.

                                                                                        You are hereby summoned and required to
                                                                                      answer the complaint within 28 days after service
                      Said answer is required to be served on:                        of this summons upon you, exclusive of the day of
                                                                                      service.

                                    ~                                                  Said answer is required to be served on Plaintiffs
           Plantiff s Atto rney                                                       Attorney (Address denoted by arrow at left.)

           MATTHEW A. MOONEY                                                            Your answer must also be filed with the court
           80 SOUTH SUMMIT ST                                                         within 3 days after service of said answer on
                                                                                      plaintiffs attorney.
           STE 300
           AKRON, OH 44308-0000                                                          If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                      complaint.

                     Case has been assigned to Judge:

           JOSEPH D RUSSO
           Do not contact judge. Judge's name is given for
           attorney's reference only.

                                                                                 NAILAH K. BYRD
                                                                            Clerk of the Court of Common Pleas


                  DATE SENT                                                 + sj~
             Nov 26, 2019                            &y.
                                                                        Deputy

               COMPLAINT FILED 11 / 2 6/ 2 019




CMSN 130
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 17 of 40. PageID #: 27




                                            NAILAR K. BYRD                                    k

                                   C.UYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario. Street,
                                                   Cleveland, Ohio 441-13



                                              Court of Common Pleas,


                                            .New Case Eloctronically Filed: -

                                               November 16,2019 10:01

                                        By: MATTHEW A. MOONEY:0093332
                                               Confi-rination Nbr. 1879189


  BRENDA PARRISH, INDIVIDUAL.tiY ETC.                                           CV 19925816
          VS.
                                                                   Judge: JOSEPH D. RUS'SO
  MEDTRONIC USA, INC.ET AL




                                                    Pages Filed:   9




Electronically Filed 11/26/2019 10:01 t / CV 19 925816 tConfirmation Nbr. 1879189 / CLJSZ
            Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 18 of 40. PageID #: 28




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

     BRENDA PARRISH, INDIVIDUALLY                                CASE NO.
     AND AS ADMINISTRATRIX OF THE
     ESTATE OF KYLE J. PARRISH
     417 Deersville Rd.                                          JUDGE
     Uhrichville OH 44683

              Plaintiff

      vs.
                                                                 COMPLAINT
      MEDTRONIC USA, INC.
      c/o Corporation Service Company,
      Statutory Agent ,                                          Type: TORT; PRODUCT LIABILITY;
      50 W. Broad St, Suite 1330                                        WRONGFUL DEATH
      Columbus, OH 43215
                                                                 JURY DEMAND ENDORSED
      and                                                        HEREON

      MEDTRONIC, INC.
      c/o Corporation Service Company,
      Statutory Agent
      50 W. Broad St, Suite 1330
      Columbus, OH 43215

      and

      HEARTWARE INTERNATIONAL INC
      500 Old Connecticut Path
      Framingham, MA 01701

      and

      JOHN DOE, INC. 1-10
      c/o Medtronic USA, Inc.
      50 W. Broad St, Suite 1330
      Columbus, OH 43215
                                                                               19
              Defendants

                      Now comes the Plaintiff, Brenda Parrish, Individually and as Administratrix

     of the Estate of Kyle J. Parrish, by and through undersigned Counsel, and for her

     Complaint states the following:
Electronically Filed 11/26/201910:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 19 of 40. PageID #: 29



                                           FIRST CAUSE OF ACTION
                                               (Wrongful Death)

             1.        At all times referenced herein, Plaintiff Brenda Parrish, Individually and as

     Administratrix of the Estate of Kyle J. Parrish, was a resident of the City of Uhrichsville,

     County of Tuscarawas, and the State of Ohio.

             2.        Plaintiff was appointed Administratrix of the Estate of Kyle J. Parrish,

     Deceased, by the Probate Court of Tuscarawas County, Ohio being Case Number 2018

     ES 59626. The Plaintiff brings this action as personal representative for the exclusive

     benefit of the surviving next of kin of the Decedent, Kyle J. Parrish.

             3.        That as a direct and proximate result of the joint, combined, and concurrent

     negligence, recklessness, willful and wanton conduct of the Defendants, their agents,

     servants and employees, the Decedent, Kyle J. Parrish died on November 27, 2017. Kyle

     J. Parrish is survived by Brenda Parrish and other next of kin, all whom are beneficiaries

     of this action.

             4.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     for the loss of services for the time that he was expected to live.

             5.        The beneficiaries of Kyle J. Parrish have suffered damages for the loss of

     society over his life expectancy, including the loss of companionship, care, assistance,

     attention, advice, counsel, guidance, comfort, society, and consortium.

             6.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     for the mental anguish caused by his death and his pain and suffering.

             7.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     which are otherwise recoverable under O.R.C. 2125.02.




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirWation Nbr. 1879189 / CLJSZ
          Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 20 of 40. PageID #: 30




             8.      That the Estate of Kyle J. Parrish has incurred reasonable funeral and burial

    expenses.

             9.      AII named Defendants are engaged in the manufacture, marketing, sale

    and distribution of ventricular assist medical devices along with related accessories and

    services to consumers and the public at large through medical services providers,

    healthcare systems, surgical services providers, and/or other entities involved in the

    commercial market of inedical devices in the State of Ohio.

             10.     AII named Defendants are authorized to do business and are doing

    business in the State of Ohio, including Cuyahoga County.

             11.      AII named Defendants sold, marketed and/or distributed ventricular assist

    medical device(s) and/or batteries(s) and/or ventricular assist medical device power

    system(s) and/or battery recharging systems(s) and/or accompanying

    equipment/accessories/component parts used by PlaintifP Kyle Parrish on or about

    November 27, 2017 (hereinafter referred to as "Products")

             12.      AII named Defendants' aforementioned Products were found to be

     defective, malfunctioned or otherwise failed while in use by Plaintiff Kyle Parrish, such

     devices were subject to Class I recalls to specifically include Class I recall by the FDA

     on May 2, 2018, and were defective, malfunctioned, or otherwise failed in a manner

     contemplated by said Class I recalls.

             13.      Prior to receiving Pre-Market Approval from the FDA, Defendants knew

     that the Products were defective, malfunctioning or otherwise failing in the manner

     contemplated in the Class I recalls described in Paragraph 12, however willfully and

     knowingly withheld knowledge of the defect, malfunction or failure from the FDA in



Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
          Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 21 of 40. PageID #: 31




    direct violation of federal law including but not limited to Section 513(a) of the Federal

    Food, Drug & Cosmetic Act.

             14.     Defendants John Doe Inc. 1-10 are individuals, corporations and/or legal

    entities that sold, marketed and/or distributed defective, malfunctioning or otherwise

    failing Products in the State of Ohio to consumers, including Plaintiff, the identity of such

    Defendants being unknown despite di(igent efforts to ascertain their identities.

                                         SECOND CA►USE OF p►CTION
                                             (Product Liability)

             15.     Plaintiff realleges and reavers all of the allegations contained in Paragraph

    1-14 as if fully rewritten herein.

             16.      AII named Defendants acting by and through their authorized agents,

    employees and servants, were negligent and/or careless in the design, testing,

    formulation, manufacture, product waming and/or modification of the aforesaid

    Products.

             17.      AII named Defendants failed to exercise reasonable care to prevent the

    Products from creating an unreasonable risk of harm to the Plaintiff while it was being

     used in a manner in which Defendant should have reasonably expected.

             18.      AII named Defendants failed to exercise reasonable care in the design,

     testing, manufacture, construction, marketing, product warning and or modification of

     the Products to assure that it was safe for its intended use. Such negligent design,

     testing, manufacture, modification, marketing, product warning, and distribution of the

     aforesaid Products by these Defendants was unreasonabiy and inherently dangerous to

     human health and safety which existed at the time the Products left the hands of these

     Defendants until it caused injury and harm to PlaintifP.


Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Confir4ation Nbr. 1879189 / CLJSZ
          Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 22 of 40. PageID #: 32




             19.      AII named Defendants maliciously, recklessly and negligently failed to

    exercise ordinary care in the testing, manufacture, formulation, design, modification,

    marketing, product warning and/or distribution of the aforementioned Products.

             20.      AII named Defendants maliciously, recklessly and negligently failed to

    exercise reasonable care in warning consumers, to include the Plaintiff, of the risks,

    dangers and/or defects existing of said Products, as they knew or should have known of

    the defects and inherent dangers of said Products.

             21.      AII named Defendants maliciously, recklessly and negligently failed to

    exercise reasonable care in post marketing warnings as to the risks, dangers and/or

     defects existing in said Products or they knew or should have known the defects and

     inherent dangers of said Products.

             22.      AII named Defendants' aforementioned Products which were tested,

     manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants, their agents, servants and/or employees was defective in testing,

     manufacture, formulation, and/or design that when said Products left the hands and

     control . of these Defendants, it deviated materially from the industry performance

     standards, and/or differed from otherwise identical units manufactured to the same

     design formula and/or specifications.

             23.      AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants was

     defective in design and/or formulation in that, when it left the hands and control of these

     Defendants, the foreseeable risk of harm i.e., malfunctioning and/or catastrophic

     explosion of these Defendants' aforementioned Products associated with the design

     and/or formulation, exceeded its benefits.

Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 23 of 40. PageID #: 33




             24.     AII named Defendants' aforementioned Products which were tested,

    manufactured, formulated, designed, modified, marketed, and/or distributed by these

    Defendants was defective in design and/or formulation in that, when said Products left

    the hands and control of these Defendants, said Products were more dangerous than

    an ordinary and reasonably prudent consumer would expect when used in its

    reasonably foreseeable manner.

             25.     AII named Defendants' aforementioned Products which were tested,

    manufactured, formulated, designed, modified, marketed, and/or distributed by these

    Defendants were defective due to inadequate warning and/or instruction, that when said

    Products left the hands and control of these Defendants, these Defendants knew or

    should have known that the Products were such to create an unreasonable risk of harm

    to consumers, and these Defendants failed to exercise reasonable care to wam of said

    risks.

             26.      AII named Defendants' Products which were tested, manufactured,

    formulated, designed, modified, marketed, and/or distributed by these Defendants were

     defective due to inadequate post market warnings and/or instructions in that, when said

    Products left the hands and control of these Defendants, these Defendants knew or

     should have known of the risks involved with the use of said Products and failed to

     exercise reasonable care to provide adequate warning(s).

             27.      AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants were

     defective in that, when said Products left the hands and control of these Defendants,

     said Products did not conform to representations of these Defendants that said



Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirMation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 24 of 40. PageID #: 34




    Products were safe for use by or on consumers, which the Plaintiff relied upon while

    using these Defendants' Products, which resulted in injury, harm, and damage.

             28.     Prior to receiving Pre-Market Approval from the FDA, all named

    Defendants knew that the Products were defective, malfunctioning or otherwise failing in

    the manner contemplated in the Class I recalls described in Paragraph 12, however

    willfully and knowingly withheld knowledge of the defect, malfunction or failure from the

    FDA in direct violation of federal law including but not limited to Section 513(a) of the

    Federal Food, Drug & Cosmetic Act.

             29.      As a direct and proximate result of the tortious conduct of all Defendants,

    their agents, servants and/or employees violated ORC §2307.72 through §2307.80.

             30.      As a direct and proximate result of the defective condition of these

    Defendants' Products which were manufactured, designed, tested, modified, marketed

    and/or distributed by these Defendants, and the tortious conduct of these Defendants,

    Plaintiff sustained serious personal injuries, emotional distress, psychological injuries,

     distress, economic losses, medical expenses, disability, expense, non-economic

     damages, economic losses, permanent and fatal injuries, conscious pain and suffering,

     along with mental anguish from the time of the negligence until present.

                                           THIRD CAUSE OF ACTION
                                              (Punitive Damages)

             31.      Plaintiff realleges and reavers all of the allegations contained in Paragraph

     1- 30 as if fully rewritten herein.

             32.      The above referenced acts of Defendants, their agents, servants and/or

     employees were willful and malicious, in that these Defendants' conduct was carried on

     with a conscious, reckless and/or flagrant disregard for the safety and rights of the


Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConflrZation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 25 of 40. PageID #: 35



    Plaintiff. The unconscionable conduct of these Defendants, their agents, servants

    and/or employees thereby warrants assessment of exemplary and punitive damages.

             33. The conduct of these Defendants, their agents, servants and/or

    employees was flagrant, willful, wanton, malicious and reckless; and these Defendants'

    conduct was carried on with the conscious and flagrant disregard of the risk of serious

    injury or damages to the consumer and/or patient; the risk of serious bodily injury, and

    therefore warrants punitive damages.

             WHEREFORE, Plaintiff prays for judgment against the above-named

    Defendants, agents, servants and/or employees jointly and severally, in an amount in

    excess of Twenty-five Thousand Dollars ($25,000.00), together with interest, costs,

    expenses, and any other relief that this Court deems proper and that justice requires.

                                                        Respectfully submitted,

                                                        PERANTINIDES & NOLAN CO., L.P.A.


                                                        /s/ Matthew A. Mooney
                                                        PAUL G. PERANTINIDES (0006618)
                                                        MATTHEW A. MOONEY (0093332)
                                                        Attorneys for Plaintiff
                                                        300 Courtyard Square
                                                        80 South Summit Street
                                                        Akron, OH 44308-1736
                                                        (330) 253-5454
                                                        (330) 253-6524 Fax
                                                        Email: paul(cr~.perantinides.com
                                                               mmooneya-perantinides.com




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Confirgation Nbr. 1879189 / CLJSZ
          Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 26 of 40. PageID #: 36




                                                  JURY DEMAND

             Plaintiff herein hereby demands a trial by jury on all issues contained in Plaintiff's

    Complaint.


                                                        /s/ Matthew A. Mooney
                                                        PAUL G. PERANTINIDES (0006618)
                                                        MATTHEW A. MOONEY (0093332)
                                                        Attorneys for Plaintiff




    PGP/MAM:nd




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirMation Nbr. 1879189 / CLJSZ
Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 27 of 40. PageID #: 37




                                                                          ~                                                                  ~
  ORIGIN ID:BKLA                    (216) 443-7950                               SHIP DATE: 26NOV19
  CCOC                                                                           ACTWGT:1.00 LB
                                                                                 CAD:106501655/WSXI2900
  1200 ONTARIO                                      ,

  CLEVELAND, OH 44113                                                            BILL SENDER
  UNITED STATES US

To MEDTRONIC USA, INC.
                                                                                                                                       ~
     CO CORPORATION SERVICE COMPANY, SIA                                                                                               ~
                                                                                                                                                        ,,
     50 W. BROAD ST, SUITE 1330                                                                                                        ~
     COLUMBUS OH 43215                                                                                                                 ~         I'Tl
  (216) 443-7950                                        REF: CV19925816
  INV:40449849                                                                                                                                   X
  P0:                                                                   DEPT:                                                                    r'F•
                                                                                                                                                 ~
        I II IIIIIIIIII 111 111111 111 1111 1 11111 11 11111111111111 1 f11 11111 1 1 11111 11 1111 1 11 1I1f1 Hil I II IIIIIIIIIIIIII III       CD

                                                           Lke~~                                                                                 E3
                                                                                                            FecExpress®                          cD
                                                                                                                                                 ~
                                                                                                                                                 C
                                                                                                                                                 --~
                                                                                                                                                 CO
                                                                                                                                                 CD
                                                                                                                                                 =3
                                                                MON - 02 DEC 4:30P                                                               r-1-

                                                                     EXPRESS SAVER
 oRo, 7783 2125 0779
                                                                               DSR
                                                                            43215
 SX ,GQQA                                                                                     OH-US LCK




                                                                                                                                                             1~
                   Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 28 of 40. PageID #: 38




                                                                                                                        SOP / ALL
                                                                                                     Transmittal Number: 20782433
Notice of Service of Process                                                                            Date Processed: 12/04/2019

Primary Contact:           Vicki Ann Swanson
                           Medtronic
                           710 Medtronic Pkwy
                           Minneapolis, MN 55432-5603

Electronic copy provided to:                   Jackie Hiltner

Entity:                                       Medtronic USA, Inc.
                                              Entity ID Number 3810351
Entity Served:                                John Doe, Inc. 1-10 c/o Medtronic USA, Inc.
Title of Action:                              Brenda Parrish, as Administratrix of the Estate of Kyle J. Parrish vs. Medtronic
                                              USA, Inc.
Matter Name/ID:                               Brenda Parrish, as Administratrix of the Estate of Kyle J. Parrish vs. Medtronic
                                              USA, Inc. (9821424)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Wrongful Death
Court/Agency:                                 Cuyahoga County Court of Common Pleas, OH
Case/Reference No:                            CV19925816
Jurisdiction Served:                          Ohio
Date Served on CSC:                           12/02/2019
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Federal Express
Sender Information:                           Matthew A. Mooney
                                              330-253-5454

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
SUMMONS IN ACase:
            CIVIL 1:19-cv-02995-JG
                  ACTION COURT OF Doc #: 1-1 PLEAS,
                                   COMMON     Filed: CUYAHOGA
                                                     12/30/19 29COUNTY
                                                                 of 40. PageID #: CENTER
                                                                         JUSTICE  39
                                                                                               CLEVELAND, OHIO 44113
                 CASE NO.                                  SUMMONS NO.
                CV19925816                 D4 FX             40449852                                           Rule4 (B) Ohio

                                                                                                               Rules of Civil
                                                                                                               Procedure
              BRENDA PARRISH, INDIVIDUALLY ETC.                   PLAINTIFF
                                      vs                                                                      SUMMONS
                      MEDTRONIC USA, INC. ET AL                   DEFENDANT



           JOHN DOE, INC. 1-10                                                      You have been named defendant in a sums
           C/0 MEDTRONIC USA, INC.                                                 complaint (copy attached hereto) filed in Cuyahoga
           50 W. BROAD ST, SUITE 1330                                              County Court of Common Pleas, Cuyahoga County
           COLUMBUS OH 43215                                                       Justice Center, Cleveland, Ohio 44113, by the
                                                                                   plaintiff named herein.

                                                                                    You are hereby summoned and required to
                                                                                   answer the complaint within 28 days after service
                      Said answer is required to be served oq:                     of this summons upon you, exclusive of the day of
                                                                                   service.

                                    ~                                               Said answer is required to be served on Plaintiff s
           Plantifl's Attorney                                                     Attorney (Address denoted by arrow at left.)

           MATTHEW A. MOONEY                                                        Your answer must also be filed with the court
           80 SOUTH SUMMIT ST                                                      within 3 days after service of said answer on
                                                                                   plaintiffs attorney.
           STE 300
           AKRON, OH 44308-0000                                                      If you fail to do so, judgment by default will be
                                                                                   rendered against you for the relief demanded in the
                                                                                   complaint.

                    Case has been assigned to Judge:

           JOSEPH D RUSSO
           Do not contact judge. Judge's name is given for
           attorney's reference only.

                                                                             NAILAH K. BYRD
                                                                         Clerk of the Com•t of Common Pleas



       I
                     DATE SENT
       ~ Nov 26, 2019                                By
                                                                   Deputy

               COMPLAINT FILED 11/26/2019




CMSN 130
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 30 of 40. PageID #: 40




                                             NAILAH K. BYRD
                                     CUYAHOGA COUNTY CLERK OF COURTS
                                               1200 Ontario. Street
                              ,               Cleveland, Ohia 44113


                                                Court of Common Plew

                                              New Case Electronically Filedr
                                                November , 20.19104.01

                                          By: M.ATTHEW A. MOONEY 0093:332

                                                 Confirination Nbr< 1879189


  BRENDA PARRISH, INDIVIDUALLY E.TC.                                         CV :19 925$16


                                                                    Judge: JOSEPH D. RUSSU: .
  MEDTRONIC USA, INC. ETAL.




                                                       Pages Filed: 9




                                                                                                0
Electronically Filed '11/26/2019 10:01 // CV' 19' 925816 / Confirmation Nbr. 1879189, / CLJSZ
             Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 31 of 40. PageID #: 41




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

      BRENDA PARRISH, INDIVIDUALLY                                CASE N0.
      AND AS ADMINISTRATRIX OF THE
      ESTATE OF KYLE J. PARRISH
      417 Deersville Rd.                                          JUDGE
      Uhrichville OH 44683

               Plaintiff

      ~b'~
                                                                  COMPLAINT
      MEDTRONIC USA, INC.
      c/o Corporation Service Company,
      Statutory Agent                                             Type: TORT; PRODUCT LIABILITY;
      50 W. Broad St, Suite 1330                                         WRONGFUL DEATH
      Columbus, OH 43215
                                                                  JURY DEMAND ENDORSED
      and                                                          HEREON

      MEDTRONIC, INC.
      c/o Corporation Service Company,
      Statutory Agent
      50 W. Broad St, Suite 1330
      Columbus, OH 43215

      and

      HEARTWARE INTERNATIONAL INC.
      500 Old Connecticut Path
      Framingham, MA 01701

      and

      JOHN DOE, INC. 1-10
      c/o Medtronic USA, Inc.
      50 W. Broad St, Suite 1330
      Columbus, OH 43215

               Defendants

                      Now comes the Plaintiff, Brenda Parrish, Individually and as Administratrix

     of the Estate of Kyle J. Parrish, by and through undersigned Counsel, and for her

     Complaint states the following:
Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 32 of 40. PageID #: 42




                                          FIRST CAUSE OF ACTION
                                              (Wrongful Death)

             1.        At all times referenced herein, Plaintiff Brenda Parrish, Individually and as

    Administratrix of the Estate of Kyle J. Parrish, was a resident of the City of Uhrichsville,

    County of Tuscarawas, and the State of Ohio.

             2.        Plaintiff was appointed Administratrix of the Estate of Kyle J. Parrish,

    Deceased, by the Probate Court of Tuscarawas County, Ohio being Case Number 2018

    ES 59626. The Plaintiff brings this action as personal representative for the exclusive

    benefit of the surviving next of kin of the Decedent, Kyle J. Parrish.

             3.        That as a direct and proximate result of the joint, combined, and concurrent

     negligence, recklessness, willful and wanton conduct of the Defendants, their agents,

     servants and employees, the Decedent, Kyle J. Parrish died on November 27, 2017. Kyle

     J. Parrish is survived by Brenda Parrish and other next of kin, all whom are beneficiaries

     of this action.

             4.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     for the loss of services for the time that he was expected to live.

             5.        The beneficiaries of Kyle J. Parrish have suffered damages for the loss of

     society over his life expectancy, including the loss of companionship, care, assistance,

     attention, advice, counsel, guidance, comfort, society, and consortium.

             6.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     for the mental anguish caused by his death and his pain and suffering.

             7.        The beneficiaries and next of kin of Kyle J. Parrish have suffered damages

     which are otherwise recoverable under O.R.C. 2125.02




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfiAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 33 of 40. PageID #: 43




             8.       That the Estate of Kyle J. Parrish has incurred reasonable funeral and burial

    expenses.

             9.       AII named Defendants are engaged in the manufacture, marketing, sale

    and distribution of ventricular assist medical devices along with related accessories and

    services to consumers and the public at large through medical services providers,

    healthcare systems, surgical services providers, and/or other entities involved in the

     commercial market of inedical devices in the State of Ohio.

             10.      AII named Defendants are authorized to do business and are doing

     business in the State of Ohio, including Cuyahoga County.

             11.      AII named Defendants sold, marketed and/or distributed ventricular assist

     medical device(s) and/or batteries(s) and/or ventricular assist medical device power.

     system(s) and/or battery recharging systems(s) and/or accompanying

     equipment/accessories/component parts used by Plaintiff Kyle Parrish on or about

     November 27, 2017 (hereinafter referred to as "Products")

             12.      AII named Defendants' aforementioned Products were found to be

     defective, malfunctioned or othenrvise failed while in use by Plaintiff Kyle Parrish, such
                                                                                          ,
     devices were subject to Class I recalls to specifically include Class I recall by the FDA

     on May 2, 2018, and were defective, malfunctioned, or otherwise failed in a manner

     contemplated by said Class I recalls.

             13.      Prior to receiving Pre-Market Approval from the FDA, Defendants knew

     that the Products were defective, malfunctioning or otherwise failing in the manner

     contemplated in the Class I recalls described in Paragraph 12, however willfully and

     knowingly withheld knowledge of the defect, malfunction or failure from the FDA in



Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConflrAation Nbr. 1879189 / CLJSZ ,
          Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 34 of 40. PageID #: 44




    direct violation of federal law including but not limited to Section 513(a) of the Federal

    Food, Drug & Cosmetic Act.

             14.      Defendants John Doe Inc. 1-10 are individuals, corporations and/or legal

    entities that sold, marketed and/or distributed defective, malfunctioning or oth'erwise

    failing Products in the State of Ohio to consumers, including Plaintiff, the identity of such

    Defendants being unknown despite diligent efforts to ascertain their identities.

                                         SECOND CAUSE OF ACTION
                                             (Product Liability)

             15.      Plaintiff realleges and reavers all of the allegations contained in Paragraph

    1- 14 as if fully rewritten herein.

             16.      AII named Defendants acting by and through their authorized agents,

     employees and servants, were negligent and/or careless in the design, testing,

    formulation, manufacture, product waming and/or modification of the aforesaid

    Products.

             17.      AII named Defendants failed to exercise reasonable care to prevent the

     Products from creating an unreasonable risk of harm to the Plaintiff while it was being

  i used in a manner in which Defendant should have reasonably expected.

             18.      AII named Defendants failed to exercise reasonable care in the design,

     testing, manufacture, construction, marketing, product warning and or modification of

     the Products to assure that it was safe for its intended use. Such negligent design,

     testing, manufacture, modification, marketing, product warning, and distribution of the

     aforesaid Products by these Defendants was unreasonably and inherently dangerous to

     human health and safety which existed at the time the Products left the hands of these

     Defendants until it caused injury and harm to Plaintiff.


Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Confir4ation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 35 of 40. PageID #: 45




             19.      AII named Defendants maliciously, recklessly and negligently failed to

    exercise ordinary care in the testing, manufacture, formulation, design, modification,

    marketing, product warning and/or distribution of the aforementioned Products.

             20.      AII named Defendants maliciously, recklessly and negligently failed to

     exercise reasonable care in warning consumers, to include the Plaintiff, of the risks,

     dangers and/or defects existing of said Products, as they knew or should have known of

     the defects and inherent dangers of said Products.

             21.      AII named Defendants maliciously, recklessly and negligently failed to

     exercise reasonable care in post marketing warnings as to the risks, dangers and/or

     defects existing in said Products or they knew or should have known the defects and

     inherent dangers of said Products.

             22.      AII named Defendants' aforementioned Products which were tested,

     manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants, their agents, servants and/or employees was 'defective in testing,

     manufacture, formulation, and/or design that when said Products left the hands and

     control of these Defendants, it deviated materially from the industry performance

     standards, and/or differed from otherwise identical units manufactured to the same

     design formula and/or specifications.

             23.      AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants was

     defective in design and/or formulation in that, when it left the hands and control of these

     Defendants, the foreseeable risk of harm i.e., malfunctioning and/or catastrophic

     explosion of these Defendants' aforementioned Products associated with the design

     andlor formulation, exceeded its benefits.

Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConflrAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 36 of 40. PageID #: 46




              24.      AII named Defendants' aforementioned Products which were tested,

     manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants was defective in design and/or formulation in that, when said Products left

     the hands and control of these Defendants, said Products were more dangerous than

     an ordinary and reasonably prudent consumer would expect when used in its

     reasonably foreseeable manner.

              25.      AII named Defendants' aforementioned Products which were tested,

     manufactured, formulated, designed, modified, marketed, and/or distributed by these

     Defendants'were defective due to inadequate warning and/or instruction, that when said

     Products left the hands and control of these Defendants, these Defendants knew or

     should have known that the Products were such to create an unreasonable risk of harm

     to consumers, and these Defendants failed to exercise reasonabfe care to wam of said

     risks.

              26.      AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants were

     defective due to inadequate post market warnings and/or instructions in that, when said

     Products left the hands and control of these Defendants, these Defendants knew or

     should have known of the risks involved with the use of said Products and failed to

     exercise reasonable care to provide adequate warning(s).

              27.      AII named Defendants' Products which were tested, manufactured,

     formulated, designed, modified, marketed, and/or distributed by these Defendants were

     defective in that, when said Products left the hands and control of these Defendants,

     said Products did not conform to representations of these Defendants that said



Electronically Filed 1 1/26/201 9 1 0:01 // CV 19 925816 / ConfirAation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 37 of 40. PageID #: 47




    Products were safe for use by or on consumers, which the Plaintiff relied upon while

    using these Defendants' Products, which resulted in injury, harm, and damage.

             28.     Prior to receiving Pre-Market Approval from the FDA, all named

     Defendants knew that the Products were defective, malfunctioning or otherwise failing in

     the manner contemplated in the Class I recalls described in Paragraph 12, however

     willfully and knowingly withheld knowledge of the defect, malfunction or failure from the

     FDA in direct violation of federal law including but not limited to Section 513(a) of the

     Federal Food, Drug & Cosmetic Act.

             29.      As a direct and proximate result of the tortious conduct of all Defendants,

     their agents, servants and/or employees violated ORC §2307.72 through §2307.80.

             30.      As a direct and proximate result of the defective condition of these

     Defendants' Products which were manufactured, designed, tested, modified, marketed

     and/or distributed by these Defendants, and the tortious conduct of these Defendants,

     Plaintiff sustained serious personal injuries, emotional distress, psychological injuries,

     distress, economic losses, medical expenses, disability, expense, non-economic

     damages, economic losses, permanent and fatal injuries, conscious pain and suffering,

     along with mental anguish from the time of the negligence until present.

                                          THIRD CAUSE OF ACTION
                                             (Punitive Damages)

             31.      Plaintiff realleges and reavers all of the allegations contained in Paragraph

     1- 30 as if fully rewritten herein.

             32.      The above referenced acts of Defendants, their agents, servants and/or

     employees were willful and malicious, in that these Defendants' conduct was carried on

     with a conscious, reckless and/or flagrant disregard for the safety and rights of the


Electronically Filed 11/26/2019 10:01 // CV 19 925816 / ConfirWation Nbr. 1879189/ CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 38 of 40. PageID #: 48




     Plaintiff. The unconscionable conduct of these Defendants, their agents, servants

     and/or employees thereby warrants assessment of exemplary and punitive damages.

             33. The conduct of these Defendants, their agents, servants and/or

     employees was flagrant, willful, wanton, malicious and reckless; and these Defendants'

     conduct was carried on with the conscious and flagrant disregard of the risk of serious

     injury or damages to the consumer and/or patient; the risk of serious bodily injury, and

     therefore warrants punitive damages.

             WHEREFORE, Plaintiff prays for judgment against the above-named

     Defendants, agents, servants and/or employees jointly and severally, in an amount in

     excess of Twenty five Thousand Dollars ($25,000.00), together with interest, costs,

     expenses, and any other relief that this Court deems proper and that justice requires.

                                                        Respectfully submitted,

                                                        PERANTINIDES & NOLAN CO., L.P.A.


                                                        /s/ Matthew A. Mooney
                                                        PAUL G. PERANTINIDES (0006618)
                                                        MATTHEW A. MOONEY (0093332)
                                                        Attorneys for Plaintiff
                                                        300 Courtyard Square
                                                        80 South Summit Street
                                                        Akron, OH 44308-1736
                                                        (330) 253-5454
                                                        (330) 253-6524 Fax
                                                        Email: paulaperantinides.com
                                                                mmooney~a.perantinides.com




Electronically Filed 11/26/2019 10:01 // CV 19 925816 / Confirgation Nbr. 1879189 / CLJSZ
           Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 39 of 40. PageID #: 49



                                                   JURY DEMAND

             Plaintiff herein hereby demands a trial by jury on all issues contained in Plaintiffs

     Complaint.


                                                         /s/ Matthew A. Mooney
                                                         PAUL G. PERANTINIDES (0006618)
                                                         MATTHEW A. MOONEY (0093332)
                                                         Attorneys for Plaintiff




    PGP/MAM:nd




Electronically Filed 1 1/26/2019 1 0:01 // CV 19 925816 / ConflrMation Nbr. 1879189 / CLJSZ
Case: 1:19-cv-02995-JG Doc #: 1-1 Filed: 12/30/19 40 of 40. PageID #: 50
                                                                                                     ~~



                                                                                                    It




    ORIGIN ID:BKLA            (216) 443-7950                    SHIP DATE: 26NOV19
    CCOC                                                        ACTWGT: 1.00 LB
                                                                CAD:106501655M1SX12900
    1200 ONTARIO

    CLEVELAND, OH 44113                                         BILL SENDER
    UNITED STATES US
   To JOHN DOE, INC.1-10
                                                                                            ~
                                                                                                 T[~~
        CIO MEDTRONIC USA, INC.                                                             —
        50 W. BROAD ST, SUITE 1330                                                          ~~
        COLUMBUS OH 43215                                                                   "
     (216) 443-7950                        REP: CV19925816
      INV: 40449852
     P0:                                                DEPT:

   III IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII~IIII~IIIIWIIIIIIIIIIIII~IIIIII~ IIIIII

            ~             5      y                                                  Fect~ :S®


                                                    ~                                rEl
                                                  MON - 02 DEC 4:30P
                                                      EXPRESS SAVER
    o~;` 7783 2125 3219                                                                   DSR
                                                                                      43215
    SX- GQQA                                                            OH-Us LCK
